Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2016

                                       No. 04-16-00179-CR

                                         Jason TURNER,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9801
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        The reporter’s record was originally due May 9, 2016, but neither the record nor a
notification of late record was filed. The clerk’s office of this court contacted the court reporter
by telephone and advised her to file a notification of late record. On June 29, 2016, the reporter
filed the notification of late record, asking for an additional thirty days to file the record, but
suggesting the record might not be filed by the date requested because she had suffered a broken
wrist and would not be returning to the doctor until July 29, 2016. At that time, her physician
will determine whether she may return to work. After reviewing the notification, we GRANT
the court reporter’s request for a thirty-day extension and ORDER her to file the reporters’
record in this court on or before July 29, 2016. Although we recognize that this is technically the
reporter’s first formal request for an extension of time, the record was originally due May 9,
2016, and therefore, after the granting this extension, the reporter will have been given a total of
eighty-one days to file the record from the original due date.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court